Knowlton, C. J.
This is an action to recover for an injury suffered by the plaintiff’s intestate from an explosion of dynamite while he was in the service of the defendant. The accident occurred on February 14, 1902, and was the same referred *220to in the three first cases which appear under the name Hooe v. Boston & Northern Street Railway Co. 187 Mass. 67. The only question raised in the present case is whether there was evidence to warrant a verdict for the plaintiff. The facts reported are substantially the same as those in the former cases, and the entry therefore must be
J. P. Sweeney, for the plaintiff.
J. G. Walsh, for the defendant.

Judgment for the plaintiff.